ORDER
On 28 January 2016, the Court denied review in the above-captioned case, which concerns the authority of the North Carolina State Bar to initiate disciplinary proceedings against a sitting judge. Upon reconsideration, the Court, ex mero motu, deems the question presented by this case to be of such importance that the invocation of our supervisory jurisdiction is warranted. Accordingly, the Court now issues a writ of certiorari to review the question presented in defendant’s petition:
Do the North Carolina State Bar Council and the Disciplinary Hearing Commission have the jurisdictional authority to discipline a judge of the General Court of Justice for conduct as a judge for which the judge has already been disciplined by the Judicial Standards Commission?
All other proceedings in this matter are hereby stayed pending full briefing by the parties in this Court and our determination of this question.
The Record is due on or before 10 June 2016. The briefing schedule is as provided by the North Carolina Rules of Appellate Procedure.
By order of the Court in Conference, this the 27th day of May, 2016.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 27th day of May, 2016.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk